                Case 1:19-cv-00973-SAB Document 23 Filed 06/08/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9                                          FRESNO DIVISION
10
                                      )                   Case No. 1:19-cv-00973-SAB
11   REBECCA LOU RYAN,                )
                                      )                   ORDER RE STIPULATION FOR THE
12            Plaintiff,              )                   AWARD AND PAYMENT OF
                                      )                   ATTORNEY FEES PURSUANT TO THE
13       vs.                          )                   EQUAL ACCESS TO JUSTICE ACT, 28
                                      )                   U.S.C. § 2412(d)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )                   (ECF No. 22)
15                                    )
              Defendant.              )
16                                    )
17            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that: Plaintiff is
18   awarded attorney fees in the amount of two thousand, three hundred, eighty dollars and ninety-
19   one cents ($2,380.91)) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d)
20   subject to the terms of the stipulation.
21
     IT IS SO ORDERED.
22

23   Dated:     June 8, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                     1
